
	

115 S291 IS: Strengthening Oversight of National Security Act of 2017
U.S. Senate
2017-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 291
		IN THE SENATE OF THE UNITED STATES
		
			February 2, 2017
			Mr. Warner (for himself, Mr. Leahy, Mr. Merkley, Mr. Heinrich, Mrs. Feinstein, and Ms. Harris) introduced the following bill; which was read twice and referred to the Select Committee on Intelligence
		
		A BILL
		To amend the National Security Act of 1947 to modify the requirements for membership in the
			 National Security Council and cabinet-level policy forum, and for other
			 purposes.
	
	
		1.Short title
 This Act may be cited as the Strengthening Oversight of National Security Act of 2017.
		2.Modification of membership requirements for National Security Council and Cabinet-Level Policy
			 Forum
 (a)National Security CouncilSection 101(c) of the National Security Act of 1947 (50 U.S.C. 3021(c)) is amended— (1)in paragraph (1)—
 (A)by striking The Council and inserting Except as provided in paragraph (2), the Council; (B)by inserting the Director of National Intelligence and the Chairman of the Joint Chiefs of Staff, after the Secretary of Energy,; and
 (C)by striking and such other officers of the United States Government as the President may designate. and inserting appointed by the President, by and with the advice and consent of the Senate.; and (2)by striking paragraph (2) and inserting the following:
					
						(2)Limitation on membership and participation
 (A)Approval by CongressThe President may not designate as a member or attendee a covered individual under paragraph (1) (excluding the National Security Advisor and Deputies, the Homeland Security Advisor and Deputies, the Assistant to the President and Chief of Staff, the Counsel to the President, the Assistant to the President for Economic Policy, and the Assistant to the Vice President for National Security) unless a joint resolution or bill is enacted approving of the designation of the covered individual by the President.
 (B)Covered individual definedIn this paragraph, the term covered individual means an individual in a position that is not subject to confirmation by the Senate.. 3.Interagency forum for policy consideration and decisionmaking (a)CreationThere is a cabinet-level interagency forum for policy consideration and decisionmaking to support the National Security Council.
 (b)CompositionExcept as provided in subsection (c), the composition of the interagency forum for policy consideration and decisionmaking to support the National Security Council shall reflect the membership of the National Security Council and any member of the executive branch who is appointed by the President and confirmed by the Senate, as determined by the President.
			(c)Exceptions
 (1)In generalAny exception to the requirement of subsection (b) shall only be permitted for a one-time decisionmaking action.
 (2)Notification to CongressThe President shall submit to Congress a notification of any exercise of an exception permitted by this subsection not later than 24 hours after the execution of such exception.
				